DOWDELL, J.-
While an officer may justify under process regular on its face, when issued by competent authority, though in fact .void for defects in the proceedings on which it issued (Code, 1896, § 1807; Meyer v. Hearst, 75 Ala. 390; Clark v. Lamb, 76 Ala, 406), still lie may not claim this protection in taking the property of a third person — one who is a stranger to the proceedings, and against whom the execution of writ is not directed.
The execution, however, which was offered in evidence, was relevant under the defendants^ 4th plea, upon which issue was taken by the jilaintiff, and the court erred in its exclusion on plaintiff’s objection. For this error the judgment must be reversed and the cause urnanded.
Other assignments of error relating to the giving of the general affirmative charge for the plaintiff, and the refusal of a like charge to the defendants need not be considered, as upon another trial, under our ruling, the state, of the evidence before the jury will be different from that on the former trial.
Reversed and remanded.